Citation Nr: 1604611	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  06-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 20 percent for residuals of a left wrist fracture.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in September 2009, when the Veteran's claim for an increased rating was remanded for additional Veterans Claims Assistance Act notice and for evidentiary development.  This case was also before the Board in August 2011, when it denied the Veteran's claim for an increased rating for his left wrist disability on a schedular basis and remanded the case for extraschedular consideration of both the rating for the Veteran's left wrist disability and derivative entitlement to a TDIU.

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records dating from March 2007 to November 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the AOJ.  The VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased evaluation for residuals of a left wrist fracture and individual unemployability, both on an extraschedular basis.  Service connection is currently in effect for residuals of a left wrist fracture, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The Veteran's combined evaluation for compensation purposes is 30 percent.  In June 2012, the Director of Compensation Service determined that the Veteran was not entitled to an extraschedular evaluation for his current left wrist disability or TDIU on an extraschedular basis.  

Unfortunately, an additional remand is needed prior to adjudicating the claims on appeal.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that the Veteran's claims are afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Based on a VA Form 21-8940 filed in August 2012, the Veteran last worked full-time in April 2006 for the United States Postal Service.  Following his full-time employment, the Veteran worked part-time as a pharmacy assistant until 2009.  At a March 2011 VA examination, the Veteran reported that he was terminated from his pharmacy assistant position after a 9-month medical leave due to problems with both of his hands.  The Veteran reported that his work at the pharmacy was primarily sedentary and consisted of typing for a total of 5 hours per day.  

According to the March 2011 VA examination report, the range of motion (ROM) measurements of the Veteran's left wrist included palmar flexion to 50 degrees and dorsiflexion to 45 degrees.  While pain was present on both active and passive motions of the Veteran's left wrist, the examiner found that repetitive motions of the Veteran's wrist had no effect on his ROM, pain, fatigability, weakness, endurance, or coordination.  

In March 2012, a VA examiner provided an opinion regarding the Veteran's ability to maintain employment.  The examiner noted that the Veteran was employed as a pharmacy assistant until January 2011 and opined that the Veteran should be able to perform sedentary light work with restrictions due to both his service-connected left wrist disability and his non-service connected bilateral carpal tunnel syndrome.  Specifically, the examiner opined that the Veteran's left wrist disability would prevent him from lifting in excess of 15 pounds, and the Veteran's carpal tunnel syndrome would restrict the Veteran from repetitive motions of his fingers.  

In October 2014, the Veteran's private physician, Dr. V.H., completed a disability benefits questionnaire (DBQ) pertaining to wrist conditions.  The conditions that Dr. V.H. considered when completing the DBQ included osteoarthritis of the left wrist and carpal tunnel syndrome of the left side.  According to the ROM measurements, the Veteran's palmar flexion was to 30 degrees, and his dorsiflexion was to 50 degrees.  In completing the DBQ, Dr. V.H. was unable to perform repetitive use testing due to the Veteran's "severe arthritis" and ROM loss.  According to Dr. V.H., the Veteran's abnormal ROMs contribute to functional loss, such as difficulty performing daily living activities.  Dr. V.H. opined that the Veteran's conditions impact his ability to perform occupational tasks.  Specifically, he noted that lifting, pushing, pulling, and grasping were affected by severe left wrist arthrosis with ROM loss and weakness, and by bilateral carpal tunnel syndrome of the left hand with weakness and atrophy.

In light of the above information, the Board finds that a remand is necessary.  Based on the October 2014 DBQ, there remains a possibility that the Veteran's service-connected left wrist disability has worsened, as the ROM measurements of his palmar flexion and dorsiflexion have decreased since the last VA examination in March 2011.  Additionally, while repetitive motions of the wrist had no effect on the Veteran's ROM, pain, fatigability, weakness, endurance, or coordination during the March 2011 VA examination, Dr. V.H. was unable to perform repetitive use testing when completing the October 2014 DBQ due to the Veteran's "severe arthritis" and ROM loss.  Although the October 2014 DBQ includes symptomatology pertaining to, and possible functional limitations imposed by, the Veteran's left wrist disability, the DBQ is not sufficient for rating purposes because it is unclear whether some of the symptomatology and functional limitations listed pertain to the Veteran's service-connected left wrist disability or his non-service connected carpal tunnel syndrome.  Accordingly, a new VA examination is warranted and necessary to determine the current nature and severity of the Veteran's service-connected left wrist disability.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the nature and extent of the Veteran's service-connected left wrist disability.  The entire claims file, to include a complete copy of this remand, must be made available to the designated examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide the following information:

The examiner should identify the symptoms and manifestations associated with the Veteran's left wrist disability, to specifically include: (1) the range of motion of the Veteran's left wrist, including motion accompanied by pain, and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  If the Veteran's left wrist is ankylosed, this should be made clear.

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the Veteran's service-connected left wrist disability from those associated with any other non-service-connected disability, to include bilateral carpal tunnel syndrome.

All opinions expressed should be accompanied by a supporting rationale.

2.	Obtain an addendum opinion from an appropriate examiner who is qualified to offer a single opinion regarding the functional impact resulting from the Veteran's service-connected disabilities.  The entire claims file, to include a complete copy of this remand, must be made available to, and be reviewed by, the designated examiner.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail.

The examiner should discuss the functional limitations associated with, and expected effect on employment resulting from, the Veteran's service-connected left wrist, tinnitus, and bilateral hearing loss disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  

	The examiner should suggest the type(s) of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  
	
In rendering an opinion, the examiner should address any findings from previous VA examinations and treatment records.  

	All opinions should be accompanied by a supporting rationale.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.	After completing the above actions, the AOJ should readjudicate whether referral of the Veteran's increased rating claim, to include entitlement to TDIU, is warranted for consideration on an extraschedular basis.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

